                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

United States of America,                                  Crim. No. 18-180 (PAM/KMM)

                            Plaintiff,

v.                                                      MEMORANDUM AND ORDER

Ryan Isiah Thompson,

                        Defendant.
        ___________________________________________________________

       This matter is before the Court on the parties’ objections to the Report and

Recommendation (“R&R”) of United States Magistrate Judge Katherine M. Menendez

dated January 7, 2019 (Docket No. 45). The Court reviews de novo a magistrate judge’s

decision on dispositive issues. 28 U.S.C. § 636(b)(1); D. Minn. L.R. 72.2(b). Having

conducted that review, the Court adopts the R&R in part and declines to adopt it in part.

BACKGROUND

       The facts of this matter are fully set forth in Magistrate Judge Menendez’s thorough

R&R and will not be repeated here. In brief, the instant dispute arises out of a traffic stop

and preceding investigation into Defendant’s drug-trafficking activities. Defendant seeks

the suppression of information obtained through search warrants, tracking devices, and

statements and evidence uncovered during the traffic stop that resulted in Defendant’s

arrest. The Government objects to the R&R’s conclusion that some of the statements

Defendant made during the traffic stop should be suppressed.

       The investigation into Defendant’s activities began when a “concerned citizen,”

identified as “ABC,” contacted a law enforcement officer alleging that Defendant was
distributing heroin in St. Paul. Many of Defendant’s objections stem from his belief that

law enforcement did not adequately explain to the warrant-signing judge this individual’s

motivations for coming forward, noting that even after ABC became a paid informant, the

police officers continued to refer to him as a “concerned citizen” rather than an informant.

ABC’s discussions with law enforcement led to the installation of a tracking device on one

of Defendant’s cars and a pen register on Defendant’s cell phone in early March 2018.

When ABC informed the officers in mid-March that Defendant had a new cell phone

number and a different vehicle, law enforcement again applied for and received a warrant

allowing tracking of the car and cell phone. According to Defendant, the information in

the warrants was fatally incomplete, rendering the warrants invalid and all resulting

evidence obtained in the investigation fruit of the poisonous tree.

DISCUSSION

A.     Warrants

       Although she characterized the warrant applications as “thin,” Magistrate Judge

Menendez concluded that the warrants were not lacking probable cause. (R&R at 15.)

And the Eighth Circuit Court of Appeals routinely upholds warrant applications where the

information provided by an informant is corroborated, even if that corroboration is as to

innocent details. See United States v. Tyler, 238 F.3d 1036, 1039 (8th Cir. 2001) (“Even

‘the corroboration of minor, innocent details can suffice to establish probable cause.’”)

(quoting United States v. Ramos, 818 F.2d 1392, 1397 n.7 (8th Cir. 1987)). Indeed, even

if the information in the application was insufficient to issue the warrant, “[e]vidence

should be suppressed only if the affiant-officer could not have harbored an objectively

                                             2
reasonable belief in the existence of probable cause.” United States v. Gibson, 928 F.2d

250, 254 (8th Cir. 1991).     The warrants here did not include all the incriminating

information the officer had about Defendant, and thus the officer had an objectively

reasonable belief that probable cause for the warrants existed.

       Defendant argues that referring to ABC as merely a “concerned citizen” improperly

bolstered ABC’s credibility with the issuing judge, because “it implied [ABC] was

disinterested in the events described in the affidavit.” United States v. Buchanan, 167 F.3d

1207, 1210 (8th Cir. 1999). The Court disagrees. As Magistrate Judge Menendez found,

there was no evidence adduced at the hearing that the officer believed there was a

significant difference between the term “concerned citizen” and “confidential informant,”

or that he used the term “concerned citizen” in an attempt to mislead the issuing judge.

(R&R at 19.) But even if referring to ABC as a “concerned citizen” was somehow

misleading, there was sufficient information in the affidavit to allow the issuing judge to

find probable cause. Moreover, a more fulsome description of ABC’s role would not have

changed the reliability of the information he provided, or the propriety of law enforcement

or the judge relying on that information.

       Defendant also takes issue with the R&R’s conclusion that the good-faith exception

applies even if the warrants were otherwise invalid. According to Defendant, it was

unreasonable for the law enforcement officer to rely on ABC’s statements, because the

officer did not do any independent investigation such as conducting a controlled buy. But

Defendant cannot dispute that the officer had more information from ABC than was

included in the warrant application, including videos ABC had taken of Defendant with

                                             3
stacks of money, firearms, and baggies of what appeared to be a controlled substance.

Thus, the officer reasonably believed that there was probable cause for the warrants he

sought. As the R&R correctly found, none of the exceptions to Leon’s good-faith doctrine

are found here: the issuing judge did not “wholly abandon[] [her] judicial role,” the

application was not “so lacking in indicia of probable cause as to render official belief in

its existence entirely unreasonable,” the judge was not misled by any information the

officer “knew was false or would have known was false except for his reckless disregard

of the truth,” and the warrant was not “facially deficient.” United States v. Leon, 468 U.S.

897, 923 (1984) (quotation omitted).

       Defendant next attacks the R&R’s determination that the warrant for tracking the

location of his cell phone complied with recent Supreme Court precedent. The application

law enforcement used to request Defendant’s cell-phone tracking was an old version that

did not acknowledge that such a warrant must be based on probable cause, not merely a

belief that the information obtained would be relevant to an ongoing criminal investigation.

See Carpenter v. United States, 138 S. Ct. 2206, 2221 (2018) (finding that probable cause

is required for law enforcement to secure a warrant for cell-phone tracking data).

       But as the R&R points out, although the application referenced an outdated

standard, it is clear that the issuing judge found probable cause for the cell-phone warrant.

Defendant contends that this finding is itself insufficient because the issuing judge merely

found probable cause “to believe that the information likely to be obtained by [the cell-

phone tracking] is relevant to an ongoing criminal investigation into possible violation(s).”

(Gov’t Ex. 22.) According to Defendant, a warrant can issue only if there is “probable

                                             4
cause to believe that evidence of criminal activity will be found in a particular place.”

(Def.’s Obj. at 25.) But this standard cannot apply to cell-phone tracking and other cell-

phone data. The very purpose of tracking data is to monitor the movements of an individual

suspected of criminal activity, in order to pinpoint the particular place where the individual

is carrying out the suspected activity. Moreover, the judge’s use of “possible” violations

does not mean that law enforcement had not established probable cause to believe that

Defendant was engaged in criminal activity.            The totality of the circumstances

demonstrates that law enforcement established that such probable cause existed.

       Because the Court agrees with the R&R’s determination that the warrants at issue

were valid, Defendant’s argument that the traffic stop was fruit of the poisonous tree is

without merit. Defendant’s contention that his arrest was without probable cause similarly

fails. Indeed, law enforcement had ample probable cause to arrest Defendant even before

the traffic stop because of the information obtained during the course of the investigation,

all of which corroborated the details ABC provided. Defendant’s fruit-of-the-poisonous-

tree argument is without merit.

B.     Defendant’s Statements

       Both parties take issue with the R&R’s conclusions regarding the suppression of

statements made during the traffic stop. The R&R determined that some, but not all, of the

statements Defendant made to law enforcement must be suppressed because law

enforcement failed to inform Defendant of his rights under Miranda v. Arizona, 384 U.S.

436, 444 (1966). Defendant asks the Court to determine that all of his statements must be

suppressed. The Government contends that statements Defendant made during the first

                                              5
few minutes of the traffic stop and statements he made to police regarding probable cause

for a canine search and that his girlfriend had a gun license should not be suppressed. 1

       The R&R found that Defendant’s responses to three questions regarding whether

there was a gun in the car and where that gun was located were admissible under the public-

safety exception, but that the remainder of the statements Defendant made during the traffic

stop were subject to suppression. (R&R at 43.) Defendant contends that the R&R erred

by admitting Defendant’s three responses under the public-safety exception. Defendant

argues that he was in custody and therefore Miranda warnings were required. But the

public-safety exception renders Miranda inapplicable to even custodial interrogations,

because the “need for answers to questions in a situation posing a threat to the public safety

outweighs the need for the prophylactic rule protecting the Fifth Amendment’s privilege

against self-incrimination.” New York v. Quarles, 467 U.S. 649, 657 (1984).

       As the R&R determined, Defendant’s responses to the officer’s questions about

whether there was anything illegal in the car, whether there was a gun in the car, and where

the gun could be found are admissible under the public-safety exception. (R&R at 43.)

Defendant’s objections are therefore overruled.

       The Government argues that the exclusion of all other statements Defendant made

during the stop is unwarranted. In particular, the Government contends that Defendant’s

responses to the officer’s questions during the first few minutes of the stop, before the


1
 Defendant also contends that his statements should be suppressed because they are fruit
of the poisonous tree. Having rejected that argument above, the Court will not further
address it here.

                                              6
officer asked Defendant to step out of the vehicle, cannot be excluded under Miranda, and

that the later Defendant-initiated discussion with officers about probable cause, which

culminated in Defendant informing the officers that his passenger/girlfriend had a gun

license, was a voluntary statement and was therefore not subject to suppression under

Miranda.

       “Miranda . . . requires that a warning as to the availability of the privilege against

self-incrimination and to the assistance of counsel be issued prior to questioning whenever

a suspect is (1) interrogated (2) while in custody.” United States v. Griffin, 922 F.2d 1343,

1347 (8th Cir. 1990) (emphasis omitted). To resolve the Government’s objections, the

Court must determine whether Defendant was in custody during the initial few minutes of

the traffic stop. The Court must also determine whether his comments regarding probable

cause, which led to his statement that his girlfriend had her gun license, were in response

to interrogation.

       “Custody occurs either upon formal arrest or under any other circumstances where

the suspect is deprived of his freedom of action in any significant way.” Id. (emphases

omitted). But not all interactions with law enforcement rise to the level of custody; only if

the individual reasonably believes that his “freedom of action ha[s] been curtailed to a

‘degree associated with formal arrest’” is he in custody for purposes of Miranda. Id.

(quoting California v. Beheler, 462 U.S. 1121, 1125 (1983)).

       Questioning an individual after a traffic stop does not typically implicate Miranda.

Berkemer v. McCarty, 468 U.S. 420, 437 (1984).              The stopped individual cannot

reasonably believe that he is in custody. Rather, an individual stopped for a traffic violation

                                              7
expects “that he will be obliged to spend a short period of time answering questions and

waiting while the officer checks his license and registration, that he may then be given a

citation, but that in the end he most likely will be allowed to continue on his way.” Id. In

addition, the individual is not “completely at the mercy of the police.” Id. at 438. “[T]he

atmosphere surrounding an ordinary traffic stop is substantially less ‘police dominated’

than that surrounding the kinds of interrogation at issue in Miranda itself.” Id. at 438-39.

Thus, “the officer may ask the detainee a moderate number of questions to determine his

identity and to try to obtain information confirming or dispelling the officer’s suspicions.”

Id. at 439.

       The questions the officer asked Defendant and his girlfriend in the initial minutes

of the traffic stop, before the officer asked Defendant to step out of the car, fall within the

Berkemer’s framework. The officer questioned Defendant about innocuous subjects, such

as where Defendant had been and where he was going. The Court disagrees with the

R&R’s conclusion that these statements should be suppressed.

       The Government also argues that statements Defendant made that were not in

response to an officer’s questions should not be suppressed. After Defendant was out of

his car, he engaged the officers in a conversation about probable cause. He first told the

officers that “this is an illegal search and seizure man.” (Gov’t Ex. 8 at 14.) He and the

officers then talked about probable cause, reasonable suspicion, and canine sniffs. One of

the officers stated that, “[I]f there’s nothin’ in the car for you to worry about, then it’s all

good and then you’ll be on your way in five seconds.” (Id. at 16.) Immediately thereafter,



                                               8
Defendant stated, “Well, this is what I was gonna say. My girls have their guns license.”

(Id.) The officer asked, “What?” and Defendant responded, “She has a gun license.”

       “A voluntary statement made by a suspect, not in response to interrogation, is not

barred by the Fifth Amendment and is admissible with or without the giving of Miranda

warnings.” United States v. Hatten, 68 F.3d 257, 262 (8th Cir. 1995) (citing Rhode Island

v. Innis, 446 U.S. 291, 299 (1980)); see also United States v. Hayes, 120 F.3d 739, 744

(8th Cir. 1997) (“Miranda does not protect an accused from a spontaneous admission made

under circumstances not induced by the investigating officers or during a conversation not

initiated by the officers.”) (quotation omitted).       Interrogation is either “express

questioning” or “words or actions . . . that the police should know are reasonably likely to

elicit an incriminating response.” Innis, 446 U.S. at 301.

       Defendant made the statements quoted above voluntarily, and not in response to any

questioning from law enforcement.        Thus, these statements were not a product of

interrogation, were not subject to Miranda, and are admissible. To the extent Defendant

made other statements during the traffic stop not specifically discussed above or in the

R&R, the Court agrees with the R&R that Miranda applies and those statements are

suppressed.

CONCLUSION

       Accordingly, IT IS HEREBY ORDERED that:

       1.     The R&R (Docket No. 45) is ADOPTED in part;

       2.     Defendant’s Motion to Suppress (Docket No. 25) is DENIED;



                                             9
     3.    Defendant’s Motion to Suppress Statements (Docket No. 24) is

           GRANTED in part and DENIED in part, as set forth above;

     4.    Aside from the statements discussed above, Defendant’s statements to law

           enforcement during the traffic stop on May 6, 2018, are SUPPRESSED.



Dated: March 5, 2018
                                                    s/Paul A. Magnuson
                                                   Paul A. Magnuson
                                                   United States District Court Judge




                                       10
